Name: Commission Implementing Decision (EU) 2018/1855 of 27 November 2018 on greenhouse gas emissions covered by Decision No 406/2009/EC of the European Parliament and of the Council for the year 2016 for each Member State
 Type: Decision_IMPL
 Subject Matter: environmental policy;  economic geography;  deterioration of the environment
 Date Published: 2018-11-28

 28.11.2018 EN Official Journal of the European Union L 302/75 COMMISSION IMPLEMENTING DECISION (EU) 2018/1855 of 27 November 2018 on greenhouse gas emissions covered by Decision No 406/2009/EC of the European Parliament and of the Council for the year 2016 for each Member State THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 525/2013 of the European Parliament and of the Council of 21 May 2013 on a mechanism for monitoring and reporting greenhouse gas emissions and for reporting other information at national and Union level relevant to climate change and repealing Decision No 280/2004/EC (1), and in particular Article 19(6) thereof, Whereas: (1) Decision No 406/2009/EC of the European Parliament and of the Council (2) lays down annual emission allocations for each Member State for each year of the period 2013 to 2020 and a mechanism to annually assess compliance with those limits. Member States' annual emission allocations expressed in tonnes of CO2 equivalent are contained in Commission Decision 2013/162/EU (3). The adjustments to the annual emission allocations for each Member State are set in Commission Implementing Decision 2013/634/EU (4). (2) Article 19 of Regulation (EU) No 525/2013 provides for a procedure for the review of Member States' greenhouse gas (GHG) emissions inventories for the purpose of assessing compliance with Decision No 406/2009/EC. The annual review referred to in Article 19(2) of Regulation (EU) No 525/2013 was carried out on the basis of the 2016 emissions data reported to the Commission in March 2018 in accordance with the procedures laid down in Chapter III of Commission Implementing Regulation (EU) No 749/2014 (5) and Annex XVI to that Regulation. (3) The total amount of GHG emissions covered by Decision No 406/2009/EC for the year 2016 for each Member State should take into consideration the technical corrections and revised estimates calculated during the annual review as contained in the final review reports drawn up pursuant to Article 35(2) of Regulation (EU) No 749/2014. (4) This Decision should enter into force on the day of its publication in order to be aligned with the provisions of Article 19(7) of Regulation (EU) No 525/2013 which sets the date of publication of this Decision as the starting point for the four-month period when Member States are allowed to use the flexibility mechanisms under Decision No 406/2009/EC, HAS ADOPTED THIS DECISION: Article 1 The total sum of greenhouse gas emissions covered by Decision No 406/2009/EC for each Member State for the year 2016 arising from the corrected inventory data upon completion of the annual review referred to in Article 19(2) of Regulation (EU) No 525/2013 is set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 27 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 18.6.2013, p. 13. (2) Decision No 406/2009/EC of the European Parliament and of the Council of 23 April 2009 on the effort of Member States to reduce their greenhouse gas emissions to meet the Community's greenhouse gas emission reduction commitments up to 2020 (OJ L 140, 5.6.2009, p. 136). (3) Commission Decision 2013/162/EU of 26 March 2013 on determining Member States' annual emission allocations for the period from 2013 to 2020 pursuant to Decision No 406/2009/EC of the European Parliament and of the Council (OJ L 90, 28.3.2013, p. 106). (4) Commission Implementing Decision 2013/634/EU of 31 October 2013 on the adjustments to Member States' annual emission allocations for the period from 2013 to 2020 pursuant to Decision No 406/2009/EC of the European Parliament and of the Council (OJ L 292, 1.11.2013, p. 19). (5) Commission Implementing Regulation (EU) No 749/2014 of 30 June 2014 on structure, format, submission processes and review of information reported by Member States pursuant to Regulation (EU) No 525/2013 of the European Parliament and of the Council (OJ L 203, 11.7.2014, p. 23). ANNEX Member State Greenhouse gas emissions for the year 2016 covered by Decision No 406/2009/EC (tonnes of carbon dioxide equivalent) Belgium 74 063 149 Bulgaria 25 587 947 Czech Republic 62 816 957 Denmark 33 124 678 Germany 454 157 411 Estonia 6 218 046 Ireland 43 798 177 Greece 44 897 200 Spain 198 472 205 France 351 924 668 Croatia 16 006 813 Italy 270 685 435 Cyprus 4 111 441 Latvia 9 107 440 Lithuania 13 921 700 Luxembourg 8 524 455 Hungary 42 059 940 Malta 1 329 995 Netherlands 101 333 437 Austria 50 618 898 Poland 198 664 758 Portugal 41 572 594 Romania 73 123 042 Slovenia 11 236 888 Slovakia 19 758 694 Finland 31 358 144 Sweden 32 612 247 United Kingdom 333 899 779